DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 10-11 contain a grammatical error reciting “a extending direction of the drive shaft” which should be amended to instead recite “[[an extending direction of the drive shaft”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Line 3 contains a grammatical error reciting “a plurality of connection portions is each provided” which should be amended to instead recite “a plurality of connection portions [[are each provided”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Lines 13-14 contain a grammatical error reciting “a extending direction of the drive shaft” which should be amended to instead recite “[[an extending direction of the drive shaft”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-4, 7, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3,
Line 3 recites the limitation "the second driving shaft".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4,
Line 2 recites the limitation "the arm portion".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if said “arm portion” intends to refer to the “arm member” established in claim 3.
Regarding claim 7,
Line 2 recites the limitation "the second driving shaft".  There is insufficient antecedent basis for this limitation in the claim.
Lines 4-5 recite “a length from a central axis of rotation of the central portion to a central axis of rotation of the drum coupling portion is less than or equal to one half a length of a radius of the drum” which renders the claim indefinite.  It is unclear what is defined by “a central axis of rotation of the drum coupling portion” because the claim does not define any axis of rotation for said drum coupling portion.  Upon review of the disclosure, the description provided by the specification teaches that the coupling hole (219) and the drum coupling portion (293) may be coupled together by a coupling member [¶0153].  Clarification is required.
Regarding claim 16,
Lines 4-5 recites the limitation "the upper housing".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19,
Line 3 recites the limitation "the second driving shaft".  There is insufficient antecedent basis for this limitation in the claim.
Line 5 recites the limitation "the drum".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20,
Lines 2-3 recite the limitation "the arm portion".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if said “arm portion” intends to refer to the “arm member” established in claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2013/0327098 to Bae et al. (hereafter “Bae”).
	Regarding claim 1,
	Bae discloses a washing machine comprising: 

a drum (30) rotatably disposed inside the housing; 
a driving shaft (42) configured to transfer a rotational force from a driving motor of the washing machine to the drum [Fig. 1; ¶0083]; and 
a driving shaft flange (36) configured to connect the driving shaft to the drum [see Fig. 2A-B; ¶0104], 
wherein the driving shaft flange (36) comprises: 
a first surface, 
a second surface facing the first surface, and 
a connection portion (i.e. connection ribs, see Fig. 2B) extending in a direction corresponding to a extending direction of the drive shaft and connecting the first surface to the second surface [see Fig. 2A-B; ¶0104].  
Regarding claim 2,
	Bae discloses the washing machine according to claim 1, wherein at least a portion of a cross section of the drive shaft flange in the extending direction of the drive shaft is provided in an 'H' shape [see Fig. 2B].  
Regarding claim 3,
	Bae discloses the washing machine according to claim 1, wherein the driving shaft flange includes: 
a central portion (at 42) into which the second driving shaft is inserted, and 
an arm member (radially extending portion(s) of 36) extending in a radial direction of the drum with respect to the center portion and coupled to a bottom surface of the drum [see Fig. 2A-B; ¶0104].  
Regarding claim 4,
Bae discloses the washing machine according to claim 3, wherein the first surface, the second surface, and the connection portion are disposed on the central portion and the arm portion in the extending direction of the driving shaft, respectively [see Fig. 2A-B].  
Regarding claim 5,
Bae discloses the washing machine according to claim 1, wherein the connecting portion is provided in plurality, and a plurality of connecting portions is each provided to be spaced apart in a radial direction of the drum [see Fig. 2A-B].  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2013/0327098 to Bae et al. (hereafter “Bae”) as applied to claim 1 above, and further in view of US Pub. 2005/0138971 to Ozturk et al. (“Ozturk”).
Regarding claim 6,
Bae discloses the washing machine according to claim 1, but does not teach that a length from a central axis of rotation of the driving shaft flange to an outermost end of the driving shaft flange in a radial direction of the driving shaft flange is less than or 
Regarding claim 7,
Bae discloses the washing machine according to claim 1, wherein the driving shaft flange (36) includes a central portion into which the [[second]] driving shaft (42) is inserted and a drum coupling portion (i.e. connection bosses at radial ends of flange 36) coupled to a lower portion of the drum [see Fig. 2A-B; ¶0102], but does not teach that a length from a central axis of rotation of the central portion to a central axis of rotation of the drum coupling portion is less than or equal to one half a length of a radius of the drum.  However, this is well known in drum-type washing machines as taught in Ozturk, which discloses a driving shaft flange (7) configured to connect the driving shaft (5) to the drum (3), wherein the driving shaft flange includes a flat, circular plate and thus includes two parallel surfaces connected by a connection portion, wherein a length from a central axis of rotation of the driving shaft flange to an outermost end of the driving .

11.	Claims 1 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020040078233A to Cho et al. (hereafter “Cho”, Machine Translation provided for citation) in view of US Pub. 2013/0327098 to Bae et al. (hereafter “Bae”). 
Regarding claim 1,
Cho discloses a washing machine (200) comprising: 
a housing; 
a drum (150) rotatably disposed inside the housing; and
a driving shaft (at 180) configured to transfer a rotational force from a driving motor (170) of the washing machine to the drum [see Fig. 1; pg. 2]. 
Cho does not explicitly teach a driving shaft flange configured to connect the driving shaft to the drum, wherein the driving shaft flange comprises a first surface, a second surface, and a connection portion in the configuration defined by claim 1.  However, this is well known in drum-type washing machines as taught in Bae, which 
discloses a driving shaft flange (36) configured to connect the driving shaft (42) to the drum (30), wherein the driving shaft flange comprises: a first surface, a second surface facing the first surface, and a connection portion (i.e. connection ribs, see Fig. 2B) 
Regarding claim 8,
Cho in view of Bae discloses the washing machine according to claim 1, wherein Cho further discloses a filter assembly (F) configured to be attached to an inner circumferential wall of the drum to filter water inside the drum, during a rotation of the drum, by passing water through the filter assembly in a manner that water flowing in a circumferential direction of the drum (via 3 or 4), opposite a direction of the rotation of the drum, enters the filter assembly, passes through the filter assembly, and is discharged from the filter assembly in a radial direction (via 1) of the drum towards a center of rotation of the drum [see Fig. 2-4; pg. 2-3].  
Regarding claim 9,
Cho in view of Bae discloses the washing machine according to claim 8, wherein Cho further teaches that the filter assembly includes: 
a first opening (3) that, while the filter assembly is attached to the inner circumferential wall of the drum, is on a first circumferential side (at 10A) of the filter assembly with respect to the circumferential direction of the drum; 
a discharge portion (1) configured to, while the filter assembly is attached to the inner circumferential wall of the drum, discharge the water, flowing through the first 
a first valve member (5) configured to allow the water flowing through the first opening to flow into the discharge portion [see Fig. 2-4; pg. 3].  
Regarding claim 10,
Cho in view of Bae discloses the washing machine according to claim 9, wherein Cho further teaches that the filter assembly includes: 
a second opening (4) on a second circumferential side (at 10B) of the filter assembly opposite to the first opening; and
 a second valve member (5) configured to allow the water flowing through the second opening to flow into the discharge portion [see Fig. 2-4; pg. 3]. 
Regarding claim 11,
Cho in view of Bae discloses the washing machine according to claim 10, wherein Cho further teaches that the second valve member (5) is further configured to prevent the water flowing into the filter assembly from the first opening from flowing out of the filter assembly through the second opening [see Fig. 4B; pg. 3].   
Regarding claim 12,
Cho in view of Bae discloses the washing machine according to claim 10, wherein Cho further teaches that the first valve member (5) is further configured to prevent the water flowing into the filter assembly from the second opening from flowing out of the filter assembly through the first opening [see Fig. 4A; pg. 3]. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 1020040078233A to Cho et al. (hereafter “Cho”, Machine Translation provided for citation) in view of US Pub. 2013/0327098 to Bae et al. (hereafter “Bae”) as applied to claim 10 above, and further in view of US Pub. 2008/0196452 to Bae et al. (hereafter “Bae2”.
	Regarding claim 13,
	Cho in view of Bae discloses the washing machine according to claim 10, but Cho does not disclose that the filter assembly includes a first frame, a second frame, and a cover member in the configuration defined by claim 13.  However such a filter assembly configuration as claimed is well known in drum-type washing machines as taught in Bae2, which discloses a filter assembly (200) configured to be attached to an inner circumferential wall of the drum to filter water inside the drum, wherein the filter assembly includes: first and second openings (at 212) on first and second circumferential sides of the filter assembly with respect to the circumferential direction of the drum; and a discharge portion (at 224a) configured to, while the filter assembly is attached to the inner circumferential wall of the drum, discharge the water in the radial direction of the drum towards the center of rotation of the drum [see Fig. 1-4, 7-8; ¶0044, ¶0049].  Bae2 further teaches that the filter assembly includes: a first frame (230), a second frame (220) rotatably coupled to the first frame and having the discharge portion (at 224a) formed therein, and a cover member (210) configured to cover the first frame and the second frame [see Fig. 7-8; ¶0038, ¶0060].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify Cho with Bae2 to create a filter assembly which permits this design of having a 2: ¶0068].
Regarding claim 14,	
Cho in view of Bae and Bae2 discloses the washing machine according to claim 10, wherein Bae2 teaches that the filter assembly further includes a filter member (221) configured to filter debris in the water, disposed between the first frame and the second frame, and exposed when the second frame is rotated to an open position [see Fig. 4, 7-8; ¶0049].
Regarding claim 15,	
Cho in view of Bae and Bae2 discloses the washing machine according to claim 14, wherein Bae2 teaches that water flowing into the filter assembly through the first opening or the second opening permeates the filter member and is discharged from the filter assembly through the discharge portion [Fig. 4; ¶0067].

13.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0356115 to Choi et al. (hereafter “Choi”) in view of US Pub. 2013/0327098 to Bae et al. (hereafter “Bae”). 
Regarding claim 16,
Choi discloses a washing machine comprising: 
a housing; 
an upper drum (140) rotatably disposed inside the housing; 

a driving shaft (153) configured to transfer a rotational force from a driving motor of the washing machine to the upper drum [see Fig. 16; ¶0248-¶0250, ¶0293].
Choi does not explicitly teach a driving shaft flange configured to connect the driving shaft to the drum, wherein the driving shaft flange comprises a first surface, a second surface, and a connection portion in the configuration defined by claim 1.  However, this is well known in drum-type washing machines as taught in Bae, which discloses a driving shaft (42) configured to transfer a rotational force from a driving motor of the washing machine to the drum (30) [Fig. 1; ¶0083] and a driving shaft flange (36) configured to connect the driving shaft to the drum, wherein the driving shaft flange (36) comprises: a first surface, a second surface facing the first surface, and a connection portion (i.e. connection ribs, see Fig. 2B) extending in a direction corresponding to a extending direction of the drive shaft and connecting the first surface to the second surface [see Fig. 2A-B; ¶0104].  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Choi with Bae to create a washing machine having a drum which permits this design of the driving shaft flange to predictably achieve the expected result of connecting the drive shaft to the drum [Bae: ¶0104].
Regarding claim 17,
Choi in view of Bae discloses the washing machine according to claim 16, wherein Choi further teaches: 

a second door (230) configured to receive laundry into the lower drum through the second door in a front-loading manner [see Fig. 15-16; ¶0266, ¶0290].
Regarding claim 18,
Choi in view of Bae discloses the washing machine according to claim 16, wherein Bae teaches that at least a portion of a cross section of the drive shaft flange (36) in the extending direction of the drive shaft is provided in an 'H' shape [see Fig. 2B].  
Regarding claim 19,
Choi in view of Bae discloses the washing machine according to claim 16, wherein Bae teaches that the driving shaft flange includes: 
a central portion (at 42) into which the second driving shaft is inserted, and 
an arm member (radially extending portion(s) of 36) extending in a radial direction of the drum with respect to the center portion and coupled to a bottom surface of the drum [see Fig. 2A-B; ¶0104].  
Regarding claim 20,
Choi in view of Bae discloses the washing machine according to claim 19, wherein Bae teaches that the first surface, the second surface, and the connection portion are disposed on the central portion and the arm portion in the extending direction of the driving shaft, respectively [see Fig. 2A-B].  

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

15.	Claims 1-2, 6, and 8-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 13-14, and 19-20 of U.S. Patent No. 10,858,776 to Lee et al. (hereafter “Lee”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding claim 1,
The claimed features of the housing and drum are anticipated by claim 1 of Lee.  The claimed features of the driving shaft and driving shaft flange are anticipated by claim 13 of Lee.  The claimed features of the first surface, second surface, and connection portion are anticipated by claim 14 of Lee.
Regarding claim 2,
The claimed features of the driving shaft flange are anticipated by claim 14 of Lee. 
Regarding claim 6,
The claimed features of the driving shaft flange are anticipated by claim 13 of Lee. 
Regarding claim 8,
The claimed features of the filter assembly are anticipated by claim 1 of Lee. 
Regarding claim 9,
The claimed features of the filter assembly are anticipated by claim 2 of Lee. 
Regarding claim 10,
The claimed features of the filter assembly are anticipated by claim 3 of Lee. 
Regarding claim 11,
The claimed features of the second valve member are anticipated by claim 4 of Lee. 
Regarding claim 12,
The claimed features of the first valve member are anticipated by claim 5 of Lee. 
Regarding claim 13,
The claimed features of the filter assembly are anticipated by claim 6 of Lee. 
Regarding claim 14,
The claimed features of the filter assembly are anticipated by claim 7 of Lee. 
Regarding claim 15,
The claimed features of the filter assembly are anticipated by claim 8 of Lee. 
Regarding claim 16,
The claimed features of the housing, upper drum, and lower drum are anticipated by the housing, first drum, and second drum defined by claim 19 of Lee.  The claimed features of the driving shaft and driving shaft flange are anticipated by claim 20 of Lee.  The claimed features of the first surface, second surface, and connection portion are anticipated by claim 14 of Lee.
Regarding claim 17,
The claimed features of the first door and the second door are obvious variants of covering the top-loading opening and front-loading openings defined by claim 19 of Lee.
Regarding claim 18,
The claimed features of the drive shaft flange are anticipated by claim 14 of Lee. 

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711